Citation Nr: 0508449	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for bipolar affective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had approximately 20 years of active service from 
December 1946 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In March 2005 the veteran and his representative submitted 
several outpatient treatment reports from the VA Medical 
Center (VAMC) in Orlando, Florida dated from June 2003 
through December 2004.  The veteran has indicated that he 
also receives treatment at the VAMC in Tampa, Florida and it 
is not clear that all of these records have been obtained.  

Also, the record reveals that the veteran was last afforded a 
VA examination to assess the severity of his service-
connected psychiatric disability in September 2002.  This 
examination shows a Global Assessment Functioning (GAF) score 
of 55.  Since this examination, VA medical records show that 
the veteran has been hospitalized due to his psychiatric 
disorder, both in April 2003 and May 2003.  The veteran's GAF 
score ranged from 30 to 70 during these hospitalizations.  
Most recently, in VA outpatient treatment reports dated from 
June 2003 through December 2004 show several GAF scores of 
40, signifying a possible shift in the severity of the 
service-connected bipolar disorder.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
records, both outpatient and in-patient, 
from the VAMCs in Orlando and Tampa for 
the veteran's treatment from June 2003 to 
the present that are not currently 
associated with the claims folders.

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his bipolar affective disorder.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




